Citation Nr: 0701462	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  02-18 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1976.  The veteran died in June 2000.  The appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, denied 
the benefits sought on appeal.

In March 2005, the Board requested a medical expert opinion, 
but the expert indicated that additional information was 
necessary prior to rendering an opinion.  In May 2005, the 
Board remanded the case, and the case was subsequently sent 
back to the expert for a medical opinion.  In October 2006, a 
medical expert opinion was rendered and associated with the 
claims folder.  Following receipt of the opinion, the veteran 
indicated that he wished to waive his right to have the RO 
review the medical opinion in the first instance.  The case 
has since returned to the Board for appellate review.


FINDINGS OF FACT

1.  At the time of his death, the veteran was service- 
connected for left knee impairment (10 percent), and status-
post surgery, right patella with mild chondromalacia to 
include traumatic arthritis (10 percent).  

2.  The veteran's death certificate reflects that he died in 
January 2000; the immediate cause of death was asphyxia, due 
to, or as a consequence of, an accidental drowning in a lake.  
Other significant conditions, which contributed to death, but 
did not result in the underlying cause of death, include 
degenerative joint disease of the knees.  
3.  The preponderance of the evidence is against a finding 
that the veteran's service connected disabilities either 
caused or contributed substantially or materially to cause 
his death.


CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service, a 
disability that may be presumed to have been incurred in 
service, or a disability that is otherwise related to 
service, did not cause or contribute substantially or 
materially to the cause of the veteran's death.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1310 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).

2.  The criteria for basic eligibility for DEA under Chapter 
35 are not met.  38 U.S.C.A. § 3500 et seq (West 2002 & Supp. 
2006); 38 C.F.R. § 3.807 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the appellant was provided with the 
notice required by the VCAA in August 2001, April 2004, and 
October 2005 letters.  Collectively, these letters informed 
her to submit any pertinent evidence she has in her 
possession, informed her of the evidence required to 
substantiate her claim, the information required from her to 
enable VA to obtain evidence on the veteran's behalf, the 
assistance that VA would provide to obtain evidence on her 
behalf, and that she should submit such evidence or provide 
VA with the information necessary for VA to obtain such 
evidence on her behalf.  Therefore, the Board finds that she 
was provided with the notice required by the VCAA.

All available evidence pertaining to the appellant's claim 
has been obtained.  The claims folder contains service 
medical records, the appellant's contentions, the veteran's 
death certificate, report of death investigation and autopsy 
report from Harrison County, evidence from the VA Medical 
Center in Jackson, and private medical evidence.  It appears 
that all obtainable evidence identified by the appellant 
relative to her claim has been obtained and associated with 
the claims folder, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any such evidence.  Therefore, the Board is satisfied that 
VA has complied with its duty to assist the veteran in the 
development of the facts pertinent to the appellant's service 
connection claim.

The record also reflects that the originating agency 
readjudicated the appellant's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the appellant's service 
connection claim for the cause of the veteran's death and 
claim of entitlement to DEA, no additional disability ratings 
or effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).


Legal Criteria 

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2006); 38 C.F.R. § 3.5(a) (2006).

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2006).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2006).  Regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c) (2006).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C. F. R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2006); 
Lathan v. Brown, 7 Vet. App. 359 (1995).


Analysis

The veteran's death certificate reflects that he died in 
January 2000; the immediate cause of death was asphyxia, due 
to, or as a consequence of, an accidental drowning in a lake.  
In March 2000, the appellant filed a claim for death 
benefits.  Due to the nature of the veteran's death, 
investigation and autopsy were performed.  Investigation 
revealed that the veteran, at the time of his death, was 
negative for alcohol, and tested positive for marijuana and 
amphetamines.

Subsequently, in June 2001, the appellant submitted an 
amended death certificate to VA, which listed the same 
immediate cause of death (asphyxia due to drowning), but also 
listed degenerative joint disease of the knees as "other 
significant conditions" which contributed to death, but did 
not result in the underlying cause of death.  At the time of 
his death, the veteran was service-connected for left knee 
impairment (10 percent), and status-post surgery, right 
patella with mild chondromalacia to include traumatic 
arthritis (10 percent).  

Initially, the Board notes that the evidence does not show, 
nor does the appellant claim that the veteran's drowning was 
intentional.  As noted above, the veteran's death certificate 
clearly demonstrates that his drowning was accidental.  
Review of the record fails to show that, at the time of his 
death, the veteran was mentally unsound due to or the 
proximate result of a service connected disease or injury.  
See 38 C.F.R. § 3.302; see also Sheets v. Derwinski, 2 Vet. 
App. 512 (1992).  

The appellant presents two theories as to the cause of the 
veteran's death.  First, she asserts that the veteran's 
service-connected bilateral knee disability prevented him 
from reaching safety after falling into the water, and as a 
result, drowned.  Alternatively, the appellant believes that 
the veteran medicated himself because of the chronic pain he 
endured as a result of his service-connected bilateral knee 
disability; she attributes the veteran's death to this self-
medication.  

On review, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's service-
connected bilateral knee disability contributed substantially 
or materially to the cause of his death.  In October 2006, a 
medical expert, Chief of Pathology and Laboratory Medicine, 
at the VA Medical Center in Mountain Home, had an opportunity 
to thoroughly review the veteran's claims folder and provide 
medical opinions to the following two questions:  "Is there 
a 50% probability or greater that the veteran's service-
connected bilateral knee disability was the primary cause of 
death?"  If the response to question 1 was no, the expert 
was asked "Is there a 50% probability or greater that the 
veteran's service-connected bilateral knee disability was a 
contributory cause of death?" 

In response to the Board's first question, the medical expert 
stated that there is no objective evidence showing that the 
veteran's service-connected bilateral knee disability was the 
veteran's principal cause of death.  The expert stated that 
the record clearly demonstrates that asphyxia due to drowning 
was the principal cause of death.  

In response to the Board's second question, the medical 
expert concluded that the probability is not 50% or greater 
that the veteran's bilateral knee disability contributed 
substantially or materially to cause the veteran's death.  In 
arriving at such opinion, the expert stated that while he had 
no anatomical evidence to examine, he felt that the veteran's 
autopsy report was highly probative in that the medical 
examiner examined the anatomical evidence prior to making the 
autopsy findings.  Significantly, the medical examiner did 
not note that the veteran's bilateral knee disability was a 
contributory cause of death.  

Further, based on the record, the expert believed that the 
veteran's bilateral knee disability was at least tolerable at 
the time of death because he had not sought knee treatment or 
evaluation for a number of years prior to his death, and the 
scene investigation report seemed to imply that the veteran 
was able to unload and launch his boat by himself.  The 
expert also observed that the veteran did not use a personal 
floatation device, which may imply that he was confident in 
his own ability as a swimmer, albeit some people overestimate 
their own swimming ability.  

With regard to the appellant's theory that the veteran's 
death was caused by self-medication, the expert stated that 
because there is no evidence in the claims folder to indicate 
that the veteran ever sought conventional pain management for 
his bilateral disability, which, the expert felt, casts doubt 
on the appellant's claim that the use of non-prescription 
drugs was for pain relief, and not for recreational use.  The 
veteran's urine was tested upon death, but the expert stated 
that it is impossible to assess the degree of impairment, if 
any, because a quantitative test was not performed (only a 
qualitative urine test was conducted).  

Although the appellant believes that the veteran's service-
connected bilateral knee disability (or self-medication for 
such disability) ultimately contributed to his death, the 
appellant's opinion as to medical matters is without 
probative value because she, as a layperson, is not competent 
to establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In summary, the objective evidence clearly establishes that 
the primary cause of the veteran's death was asphyxiation due 
to an accidental drowning.  Further, the medical evidence of 
record fails to show that the veteran's service-connected 
bilateral knee disability was a contributory cause of the 
veteran's death.  Thus, the Board concludes that the 
veteran's service-connected disabilities did not cause or 
contribute substantially or materially to his death.  The 
Board sympathizes with the appellant; however, as the 
preponderance of the evidence is against her claim, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2006).  Therefore, it 
must be denied.

With regard to the appellant's DEA claim, such benefits may 
be paid to a child or surviving spouse of a veteran who had a 
permanent total service connected disability at the time of 
death or if the veteran died from a service connected 
disability.  38 U.S.C.A. §§ 3500 and 3501 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.807 (2006).  In this case, the veteran 
was honorably discharged from active duty.  However, he did 
not have a permanent and total service-connected disability 
at the time of his death, and as decided above, the cause of 
the veteran's death is not service connected.  Accordingly, 
the Board finds that the appellant has not met the conditions 
for eligibility for DEA, and therefore her claim for 
entitlement to DEA must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (claim denied in absence of legal 
merit).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DEA is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


